Exhibit 2.33 Exhibit A THIS EIGHT PERCENT (8%) CONVERTIBLE PROMISSORY NOTE IS ISSUED IN EXCHANGE FOR A PORTION OF THAT CERTAIN CONVERTIBLE PROMISSORY NOTE ISSUED TO F&S CAPITAL PARTNERS LTD ON AUGUST 18, 2014. FOR PURPOSES OF RULE 144, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON AUGUST 18, 2014. FURTHER THIS NOTE IS ONLY A $300,000.00 PORTION OF THE ORIGINAL NOTE ISSUED TO F&S CAPITAL PARTNERS LTD ON AUGUST 18, 2014. TIDS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A PARTIAL REDEMPTION OR CONVERSION. NEWLEAD HOLDINGS LTD. RIGHT PERCENT (8%) CONVERTIBLE PROMISSORY NOTE DATED MAY 15, 2015 FOR VALUE RECEIVED, NEWLEAD HOLDINGS LTD., a Bermuda corporation (hereinafter called " Borrower " or the " Company "), hereby promises to pay to Atlas Long-Term Growth Fund, LLC or its assigns or successors-in-interest (the " Holder ") or order, without demand, the aggregate principal amount of THREE HUNDRED THOUSAND DOLLARS ($300,000.00) (the " Principal Amount ”), together with interest thereon from the Issuance Date, payable on 6 months from issuance date (the " Maturity Date "). Interest shall accrue at a rate of eight percent (8%) per annum. All Interest calculations hereunder shall be computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day months, shall compound daily and shall be payable in accordance with the terms of this Note. " Outstanding Balance " means the Original Principal Amount, as reduced or increased, as the case may be, pursuant to the terms hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid interest (including with limitation Default Interest), collection and enforcements costs, and any other fees or charges incurred under this Note. The following terms and conditions shall apply to this Convertible Note (the " Note "): ARTICLE I CONVERSION PRIVILEGES The conversion privileges set forth in Article II shall remain in full force and effect immediately from the date hereof and until Note is paid in full regardless of the occurrence of an Event of Default but subject to Article II. The Holder shall be able to convert this Note starting from today's date and ending until the full amount of the Note has been converted. The Principal Amount of Note together with all unpaid interest accrued thereon and any other amounts payable hereunder, or such portion thereof, that has not previously been converted into common stock, of the Company (the " Common Stock ") in accordance with Article II hereof, if any, shall be payable in full on the Maturity Date. ARTICLE II CONVERSION RIGHTS The Holder shall have the right to convert the Principal Amount together with all unpaid interest accrued thereon under this Note into shares of the Borrower's Common Stock as set forth below. Conversion into the Borrower's Common S tock. Conversion Price . The conversion price (the ''Conversion Price ") shall be equal to the the Variable Conversion Price (as defined herein) (subject to equitable adjustments for stock splits, stock dividends or rights offerings by the Borrower relating to the Borrower's securities or the securities of any subsidiary of the Borrower, combinations, recapitalization, reclassifications, extraordinary distributions and similar events). The " Variable Conversion Price " shall mean a discount of thirty five percent (35%) of the Market Price " Market Price " means the average of the lowest three (3) Trading Prices (as defined below) for the Common Stock during the ten (I 0) Trading Day period ending on the latest complete Trading Day prior to the Conversion Date. "Trading Price" means, for any security as of any date, the closing bid price on the applicable trading market as reported by a reliable reporting service (" Reporting Service ") designated by the Holder (i.e. Bloomberg) or, if no closing bid price of such security is available in any of the foregoing manners, the average of the closing bid prices of any market makers for such security that are listed in the "pink sheets" by the National Quotation Bureau, Inc. If the Trading Price cannot be calculated for such security on such date in the manner provided above, the Trading Price shall be the fair market value as mutually determined by the Borrower and the holders of a majority in interest of the Notes being converted for which the calculation of the Trading Price is required in order to determine the Conversion Price of such Notes. “ Trading Day ” shall mean any day on which the Common Stock is tradable for any period on the principal securities exchange or other securities market on which the Common stock is then being traded. Conversion . The Holder shall have the option, but shall not be required, to convert all or a portion of the Note into a number of fully paid and non-assessable shares of Common Stock (the " Conversion Shares "). The number of Conversion Shares issuable upon a conversion hereunder shall be determined by the quotient obtained by dividing (x) the outstanding Principal Amount together with all unpaid interest accrued thereon of this Note to be converted by (y) the Conversion Price. The Company may deliver an objection to any Notice of Conversion within one Business Day of delivery of such Notice of Conversion. In the event of any dispute or discrepancy, the records of the Holder shall be controlling and determinative in the absence of manifest error. To effect conversions hereunder, the Holder shall not be required to physically surrender this Note to the Company. Non ink-original Notice of conversion shall be required, nor shall any medallion guarantee (or other type of guarantee or notarization of any Notice of Conversion form) be required. Mechanics of Conversion . As a condition to effecting the conversion set forth in Section 2.1(a) above, the Holder shall properly complete and deliver to the Company a Notice of Conversion, a form of which is annexed hereto as Exhibit B (" Conversion Notice " or “ Notice of Conversion "). The Notice of Conversion shall set forth the Outstanding Balance together with all Unpaid intere.st accrued thereon of this Note to be converted and the date on which such conversion shall be effected (such date, the " Conversion Date "). If no Conversion Date is specified in a Notice of Conversion, the Conversion Date shall be the date that such Notice of Conversion is deemed delivered hereunder. Upon timely delivery to the Borrower of the Notice of Conversion, certificates evidencing that number of shares of Common Stock for the portion of the Note converted in accordance herewith shall be transmitted by the Company's transfer agent to the Holder by crediting the account of the Holder's broker with The Depository Trust Company through its Deposit / Withdrawal at Custodian system if the Company is then a participant in such system and either (A) there is an effective registration statement permitting the issuance of the Conversion Shares to, or resale of the Conversion Shares by, the Holder or (B) the shares are eligible for resale by the Holder without volume or manner-of-sale limitations pursuant to Rule 144, and otherwise by physical delivery to the address specified by the Holder in the Notice of Conversion by the date that is three (3) Trading Days after the Conversion Date (such third day being the " Share Delivery Date ").
